LOAN MODIFICATION AGREEMENT
 
RE: Promissory #0180000025
 
THIS AGREEMENT entered into this 21st day of November 2013 by and between Home
Federal Savings & Loan Association, hereinafter referred to as LENDER, and TX
Holdings, Inc., hereinafter referred to as BORROWER, WITNESSETH:
 
WHEREAS, Borrower has an existing secured revolving line of credit with Lender
in the amount of $250,000.00 which is evidenced by a promissory note dated
November 7, 2012 which matured on November 7, 2013; and against which there is
currently owing the principal balance of $248,500.00 and;
 
WHEREAS, Borrower requests a twelve (12) month renewal of the maturity date and
term;
 
IT IS MUTUALLY AGREED as follows:
 
1.        The existing secured revolving line of credit will be extended to
November 7, 2014. A single payment of the outstanding principal balance plus
accrued interest shall be due and payable in full on November 7, 2014. Interest
shall continue to be payable on a monthly basis, first beginning on December 7,
2013 and each month thereafter.

 
2.        This Agreement represents a continuation of credit previously extended
by Lender to Borrower and in no way constitutes a novation, and the revolving
line of credit shall continue to be secured.

 
3.        The terms, obligations, and provisions of the Loan, Promissory Note,
dated November 7, 2012 and all obligations, representations, and warranties of
Borrower therein, and hereby reaffirmed and shall remain in full force and
effect except as expressly modified by the terms hereof.

             LENDER:     BORROWER:             Home Federal Savings & Loan    
TX Holdings, Inc.   Association       By:            
/s/ Joan Patrick
   
/s/ William Shrewsbury
   By: Joan Patrick     William Shrewsbury, Chairman & CEO     Vice President  
     

 

 

 

 